IN THE SUPREME COURT OF THE STATE OF DELAWARE

MCARTHUR RISPER,                     §
                                     §   No. 56, 2020
     Defendant Below,                §
     Appellant,                      §   Court Below: Superior Court
                                     §   of the State of Delaware
           v.                        §
                                     §   ID No. 1805007714A(S)
STATE OF DELAWARE,                   §
                                     §
     Plaintiff Below,                §
     Appellee.                       §

                        Submitted: January 27, 2021
                        Decided:   April 6, 2021

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

Upon appeal from the Superior Court. REVERSED and REMANDED.

Nicole M. Walker, Esquire, OFFICE OF PUBLIC DEFENDER, Wilmington,
Delaware, for Appellant McArthur Risper.

Andrew J. Vella, Esquire, DELAWARE DEPARTMENT OF JUSTICE,
Wilmington, Delaware, for Appellee State of Delaware.
TRAYNOR, Justice:

         A Superior Court jury found McArthur Risper guilty of murder in the first

degree, conspiracy in the first degree, and possession of a firearm during the

commission of a felony for his role in the May 2018 shooting death of Corey Bailey.

The Superior Court sentenced Risper to life plus 30 years in prison.

         The theory of the prosecution was that Risper intentionally killed Bailey as

revenge for Bailey’s theft of drugs and a firearm belonging to Risper. Risper claims

that the evidence of Bailey’s theft and Risper’s subsequent efforts to recover the

stolen drugs and firearm was prior-misconduct evidence and therefore inadmissible

under our rules of evidence. In this opinion, we conclude that the Superior Court

did not abuse its discretion when it admitted the challenged evidence.

         But Risper also claims that he did not receive a fair trial because the State did

not disclose in a timely manner evidence that was favorable to the defense as

required under Brady v. Maryland1 and its progeny. According to Risper, the

State’s belated disclosures—one on the day before trial was to begin and the other

on the fourth day of trial—fundamentally undermined the fairness of his trial. We

agree with Risper and conclude that the State’s failure to produce, until the afternoon

before Risper’s trial was to begin, a recorded interview of an individual who told the

chief investigating officer that another person had confessed to her that he had killed


1
    373 U.S. 83 (1963).
                                             2
Bailey and showed her the gun used in the shooting was a violation of the State’s

obligations under Brady. And because that violation undermines our confidence in

the outcome of Risper’s trial, we reverse and remand to the Superior Court for a new

trial.

                            I.     FACTUAL BACKGROUND

         During the early evening hours of May 11, 2018, Channell Gray was standing

in front of her car on Mill Park Drive in the Coverdale Crossroads community near

Bridgeville, Delaware, talking with her friend, Corey Bailey. When a black Jeep

pulled up, Bailey anticipated trouble, immediately handing his phone to Gray and

exclaiming, “these MFers got me, . . . go get Dane.”2 Two men, wearing gloves and

masks that only partially covered their faces, leaving their eyes, eyebrows, and noses

exposed, got out of the Jeep and approached Bailey and Gray.

         The man who alighted from the Jeep’s front passenger seat walked toward

Bailey, aimed a handgun at him, and fired it several times, killing Bailey. Gray

recognized the shooter as McArthur Risper, a man she had known for over a decade

because he “used to go with [her] cousin.”3 Consequently, Gray identified Risper as

the shooter in a photographic lineup later that evening and again at trial.




2
    App. to Answering Br. at B54. Dane is Channell Gray’s husband. See id.
3
    App. to Opening Br. at A134.
                                                3
      To shed light on Bailey’s suspicion that the arrival of the black Jeep foretold

trouble, we must revisit the events of the three weeks preceding Bailey’s fatal

encounter with the masked shooter. As we summarize the evidence, we are mindful

that some of it was admitted over Risper’s objection. To the extent relevant to the

issues Risper raises in this appeal, we reserve for later consideration the Superior

Court’s ruling on those objections.

      About three weeks before Bailey’s murder, he and his girlfriend, Staci

Weldon, broke into a trailer on Camellia Drive in Bridgeville, intending to steal a

television. Instead of taking a television, however, they stole an AR15 assault rifle

and two large bags of marijuana, weighing between two and four pounds. At the

time of the burglary Weldon did not know who owned the trailer, but afterwards

Bailey clued her in as evidenced by Weldon’s trial testimony:

      Q.     Did Corey ever indicate to you that there may be a consequence
             for stealing the drugs and marijuana . . . ?
      A.     Yeah. After we left, he kind of explained what he thought would
             happen.
      Q.     . . . And what did he explain to you?
      A.     He pretty much told me that there was going to be people after
             us for doing what we did.
      Q.     Did he say which people?
      A.     Yes.
      Q.     And which people were they?
      A.     That would be his cousin and his cousin’s friend.
      Q.     Do you know who his cousin is?
      A.     Yes.
      Q.     Who was it?


                                         4
       A.     McArthur.4

       The stolen marijuana and assault rifle did not make it home with Bailey and

Weldon. Instead, the two stopped at the residence of a friend, O’Shea Waples, where

they left the weapon—“until [Bailey] found a buyer—and some of the weed.”5

Bailey and Weldon “traded” the marijuana that they did not leave with Waples. 6

After leaving the stolen marijuana and assault rifle with Waples, Bailey told Waples

that people were after him because of “what he [(Bailey)] gave [Waples].”7 At the

time, Waples did not know the men seeking revenge, but Bailey later identified them

as “Bug” and “Mike.”8

       It does not appear as though Bailey ever returned to retrieve the weapon or

the marijuana. But during the first week of May, Waples received two visits, the

first from a man named “Mike,” later identified as Mike Lewis, and the second from

Lewis and another man who was identified as “Bug.” At trial, Waples identified

“Bug” as Risper. When Lewis arrived alone at Waples’ mobile home, he demanded

the return of the weapon and marijuana Bailey had left with Waples several days

earlier, “[a]nd he pulled out a gun.”9 Lewis left with the weapon but no marijuana.




4
  Id. at A202.
5
  Id. at A201.
6
  Id. at A218.
7
  Id. at A238.
8
  Id.
9
  App. to Answering Br. at B314.
                                         5
       Lewis returned to Waples’ trailer later that night with Risper; both men were

dressed in black clothes, including black “hoodies” which, in Waples’ eyes, meant

that they were not “coming to play or nothing.”10 Waples could see a “gun butt”11

protruding from Risper’s jacket. Lewis and Risper searched Waples’ car and his

bedroom looking for the stolen marijuana. Finding none, they took some of Waples’

jewelry as payment for the missing marijuana.

       The evidence suggests that Bailey was keenly aware that Risper would exact

a price for his theft of the marijuana. Bailey told Weldon as much, and his suspicions

were only confirmed by the home invasion at Waples’ mobile home.

       We fast forward to May 11, the day of Bailey’s murder. Bailey spent most of

that day “just riding . . . around”12 with Devean Sheppard. As they rode, Bailey

confided in Sheppard: “I got folks trying to kill me.”13 When Sheppard pressed

Bailey to identify the “folks” he was referring to, “[h]e said, man, my peoples,”14

which Sheppard understood to mean Risper. Later, Sheppard and Bailey saw Laval

Farmer and Risper slowly passing by in a truck. Sheppard described Bailey’s

reaction to this encounter: “And this is when I really knew he was serious when I




10
   App. to Opening Br. at A243.
11
   Id. at A245.
12
   Id. at A281.
13
   Id. at A280.
14
   Id. at A281.
                                          6
seen him jump in my seat when he seen that truck come by. He was like, oh, there

they go.”15

           Other witnesses also saw Risper in a black Jeep on the day of Bailey’s murder.

For example, Hayward Risper—defendant Risper’s cousin—saw Laval Farmer

driving a black Jeep with Risper in the passenger seat on the day of the murder.

Throughout that day, Hayward saw the Jeep drive through the neighborhood over

five times. According to Hayward, it was not normal to see Farmer and Risper

driving through the neighborhood.

           Hayward spent most of the day barbequing and drinking a few beers with

Guan Davis. Davis—Risper’s nephew—also saw Farmer and Risper driving around

the neighborhood throughout the day. Later that evening, Hayward and Davis heard

gun shots—Davis initially believed the noise to be fireworks—and then saw the

same Jeep, this time with Risper behind the wheel, speeding away from the shooting.

Hayward attempted to stop Risper as he drove off, but to no avail. Davis testified

that, after hearing the shots, he saw a black truck driven by Farmer pull up to

Farmer’s house. After entering his home, Farmer emerged five minutes later

wearing different clothing. Thus, a conflict exists between Hayward’s and Davis’s

account of who was driving the black SUV after they heard shots. Later that same




15
     Id.
                                              7
evening, Hayward called Risper to discuss the shooting. During that phone call,

Risper denied any involvement, but asked if Bailey was dead.

         Earlier that same day, another witness, Shika Cannon, saw Risper, with whom

she went to school, driving the black Jeep in the vicinity of the murder. In fact,

Cannon was with Bailey and Channell Gray immediately before Bailey was shot.

After talking with Bailey and Gray, Cannon went inside her house with her children

to use the bathroom. Once inside, she heard gunshots. She then ran outside and saw

“a black Jeep pulling off.”16

         After the shooting, Risper asked Teara Harris—a close friend—to rent a hotel

room in Salisbury, Maryland for Risper’s long-time girlfriend, Desira Sutton. Harris

believed Sutton wanted the room because “the police was coming there, and she

didn’t want to be there with the kids.”17 According to Sutton, Risper wanted to rent

the hotel room so he could spend time with their children before he turned himself

in to the police. While the couple stayed in the hotel, Sutton was unaware of the

location of the Jeep. Sutton was the owner of the Jeep, but she testified that Risper

was its primary operator.

         The day after Bailey’s murder, Risper’s black Jeep appeared at Harris’s house

in Maryland without explanation. Confused and nervous about the car being in front



16
     App. to Answering Br. at B310.
17
     Id. at B275.
                                           8
of her house, Harris drove the Jeep to a gas station in Maryland. But before she left

the Jeep at the gas station, Harris wiped down all of the areas that she thought she

had touched. Harris then told Sutton the location of the Jeep.

      Approximately a week after the shooting, police—with the help of Sutton—

located the Jeep at the gas station in Maryland. Inside the Jeep, police found fifteen

cellphones, an ID belonging to James Harmon, a black cap, and a black ski cap in

the rear of the vehicle. Police also processed the Jeep for fingerprints and DNA.

After processing the Jeep and its contents, police found Risper’s DNA on the

steering wheel, a cellphone, and a black ski mask.

                II.    RELEVANT PROCEDURAL HISTORY

      A.     Motion in Limine

      The State filed a pretrial motion in limine seeking a determination that

evidence of Risper’s possession of marijuana and a firearm and his attempt, during

the Waples home invasion, to recover those items after they were stolen by Bailey

was admissible under Delaware Rule of Evidence 404(b) (“D.R.E. 404(b)”).

According to the State’s motion,

      Mr. Bailey’s act of stealing Mr. Risper’s illegal drugs and weapon set
      in motion a series of events that eventually lead [sic] to him being
      gunned down. This act served as the impetus for a home invasion of
      the Waples’s residence and the murderous actions taken by Mr. Risper
      on May 11, 2018. These events and their illegal nature are so




                                          9
         intertwined that separation of them would result in an incomplete
         understanding of Mr. Bailey’s death.18

         The State argued that it would not be offering evidence of Risper’s drug and

weapon possession to show that he was a bad person or had a general criminal

disposition. Rather, the State claimed that the evidence was relevant to Risper’s

motive and state of mind and the absence of mistake during Bailey’s homicide,

which are permitted purposes under D.R.E. 404(b)(2). The State contended that the

evidence tended to show that “Bailey’s murder was not accidental but was instead

the result of a revenge killing.”19 The State recognized, however, that it would be

appropriate for the court to instruct the jury that it should only consider the evidence

for those purposes. Finally, in an addendum to its motion in limine, the State argued

that, to the extent that its proposed presentation of the Rule 404(b) evidence relied

on out-of-court statements, those statements were admissible under exceptions to the

rule against hearsay—specifically, D.R.E. 804(b)(3)’s exception for statements

against penal interest and D.R.E. 807’s residual hearsay exception.

         Risper countered with a panoply of objections, claiming, among other things,

that the evidence was not relevant and, even if it were, its probative value was

substantially outweighed by its prejudicial effect. But the objections most relevant

to this appeal focused on what Risper contended was the inadmissible hearsay that


18
     App. to Opening Br. at A22.
19
     Id.
                                          10
served as the foundation of the proffered evidence and the State’s inability to prove

Risper’s prior crimes by plain, clear, and conclusive evidence as required under our

holding in Getz v. State.20

       In a lengthy bench ruling, the Superior Court held that the proffered evidence

was relevant to the issues of the killer’s identity, motive, intent, and the absence of

mistake. The court then conducted a detailed Getz analysis before ruling that the

evidence was admissible. The court noted that it would “of course, give a limiting

instruction regarding the prior incidents and will do so, if requested by the defense,

when the evidence comes in and when the jury instructions are read to the jury.”21

In the event, the defense did not request an instruction when the evidence was

admitted and specifically requested that a “prior bad acts” Getz instruction proposed

by the court not be given before jury deliberations.22




20
   538 A.2d 726, 734 (Del. 1998) (holding that to be admissible, evidence of other crimes “must
be proved by evidence which is ‘plain, clear[,] and conclusive’” (quoting Renzi v. State, 320 A.2d
711, 712 (Del. 1974))).
21
   Opening Br. Ex. A at 13.
22
   The following exchange took place during the pre-deliberation prayer conference:
        Defense counsel: We do not request a Getz analysis. So we would like that
        removed.
        The Court: Well, Getz would be for you. I will hear from the State, but if you
        don’t want it, it’s really - - it is what it is . . . . I try to make it as innocuous as
        possible, but if you don’t want it, it’s for you, . . . it’s not really for the State.
        Defense counsel: We want it out.
        Prosecutor: We have no objection.
        The Court: Take it out.
App. to Answering Br. at B491.
                                               11
       B.      The State’s Belated Disclosures

               1.      “AE’s” Statement

       On April 1, 2019, seven and one-half months before Risper’s trial, the police

investigating Bailey’s murder recorded an interview of an individual—identified in

the record as “AE”23—who claimed that a friend confessed in detail to shooting

Bailey and had even showed her the gun used in the shooting.24 In certain respects,

the confession lined up with Channell Gray’s account of the murder; for instance,

AE’s friend told her “that he actually got out of a truck and killed Corey Bailey.”25

AE identified the friend as “Laval” or “Lavelle,”26 but clarified that she was not

referring to Laval Farmer, Risper’s companion around the time Bailey was shot.

AE’s statement suggested that her informant told her that Bailey had stolen from

other drug dealers and that people other than Risper wanted to kill Bailey.

       Around the time the police recorded this interview, Risper’s trial was

scheduled to begin in June 2019. On May 23, 2019, defense counsel delivered a

letter to the Court requesting a continuance of the trial:



23
   Near the end of the trial, the State identified AE during two sidebar conferences as “Ms. Evans.”
Id. at B391; B430.
24
   The details in AE’s statement are sketchy. The record contains neither a transcript of the
statement or the CD containing the recording of the interview. Thus, our understanding of the
substance of AE’s statement is derived exclusively from defense counsel’s description of it to the
court in connection with Risper’s request for a dismissal and, alternatively, a continuance, and
Detective Csapo’s testimony on cross-examination.
25
   App. to Answering Br. at B42.
26
   Id.
                                                12
               Please accept this letter as Defendant’s request for a continuance
        of the trial, which is currently scheduled to begin on Monday, June 10th,
        2019. The reason for the request is on April 22 nd, the State filed a
        Motion in Limine seeking to admit evidence of Defendant’s prior bad
        acts to prove motive. Defense counsel is aware of information about
        people that sought to kill the victim. We, therefore, request additional
        time to explore and gather evidence as to others’ motives to kill the
        victim and attempts to do so.27

The court granted Risper’s request and rescheduled the trial for mid-November of

2019.

        Despite the centrality of the State’s motive evidence and defense counsel’s

expression of interest in identifying other individuals who possessed the motive the

State ascribed to Risper, the State did not produce a copy of the AE interview to

Risper’s counsel. Instead, it held onto it until the afternoon of November 14, 2019—

the day before Risper’s trial was to begin. The State offered no justification for not

producing the statement earlier other than it was an “error within [the Department of

Justice’s] office.”28

        On the day following the State’s production of the AE interview, a jury was

selected. That was on Friday, November 15. In an office conference on Monday

morning, November 18, defense counsel alerted the court to the production of AE’s

statement and described its contents as outlined above. Defense counsel noted that



27
   May 23, 2019 letter from Tasha Marie Stevens, Esquire to The Honorable E. Scott Bradley,
State v. Risper, 1805007714A (Del. Super. Ct.) (D.I. 57).
28
   App. to Answering Br. at B45.
                                             13
her client had been incarcerated pending trial for the preceding 18 months and that

the State’s failure to produce the exculpatory statement prevented the defense from

conducting a thorough investigation. Counsel argued that the State’s withholding of

the statement was a Brady violation and moved for dismissal.

           The court denied Risper’s motion on the spot, but offered an alternative

remedy:

                 Well, you can have their name [sic], but I think ultimately what
           I’m going to do is deny your motion and let you play this interview,
           even though it’s all hearsay.

                I agree you should have had it sooner. You could have done
           some due diligence.

                  . . . [Y]ou never know what you’ll get when you go talk to people.
           Would it have been any better than this? I don’t know. But you can
           play it and you can ask the detective about it . . . I think that’s a
           reasonable remedy. It will all come in, even though it’s hearsay.29

           The court recessed and reconvened during the early afternoon. The first order

of business, before opening statements, was reconsideration of the effect of the

State’s belated disclosure of AE’s statement.            Pointing to their professional

obligation to fully investigate the ramifications of AE’s statement—an investigation

precluded by the timing of the State’s disclosure—Risper’s counsel now asked for a

continuance of the trial. Throwing grace to the wind, the State opposed the request.

           The court denied the continuance request, satisfied that its previously crafted


29
     Id.
                                              14
remedy—admission of the recorded statement—was adequate and “might even be

better than having a chance to go and talk to the witness.”30 For reasons that the

record does not disclose, Risper did not offer the recorded statement in evidence

during the trial. Risper’s counsel did, however, cross-examine the detective who

interviewed AE about the April 2019 interview. The detective acknowledged that

AE had told him in a recorded interview that someone other than Risper had told her

that “they were involved in the murder of Corey Bailey”31 and had showed her where

the “slide of the gun”32 used in the murder was located. The detective further

admitted that he did not look for the gun part, nor had he followed up by way of

investigation or a police report on the information that AE had provided.

               2.    Staci Weldon’s and Channell Gray’s Shoplifting Scheme

       An unusual twist developed at trial concerning the examination and testimony

of Staci Weldon and Channell Gray. Weldon, it will be recalled, was Bailey’s

girlfriend and accomplice in the Camellia Drive burglary. And Gray was the only

person who witnessed Bailey’s murder by a masked man that she identified as

Risper. During its cross-examination of Gray, the defense sought to impeach her

credibility by highlighting inconsistencies in her testimony and exposing her prior

conviction for theft—a crime of dishonesty.


30
   Id. at B47.
31
   Id. at B426–27.
32
   Id. at B427.
                                        15
          Weldon testified two days after Gray. Addressing her activities in the hours

before the May 11 shooting, Weldon disclosed that, as an individual named Marty

was driving her and Bailey around in Coverdale Crossroads, “a woman had stopped

[her] and asked [her] if [she] could get her little boy some clothes from the store, and

how much [she] would charge for them.”33 Weldon admitted that she would “get”

the clothing by shoplifting. She had previously told Detective Csapo about this

shoplifting plan and identified the woman who had solicited her to steal the clothing

as Channell Gray. But in the version of the detective’s report that the State provided

to the defense during discovery, Gray’s name had been redacted.

          After Weldon’s cross-examination, during which the defense did not press her

to identify the woman who asked for her help, the State requested a sidebar

conference at which is disclosed that

          as cross was going on, we were looking through the discovery that we
          sent to defense and noticed that there was a redaction that needs to be
          clarified for the defense prior to them redirect or crossing. We actually
          ended up redacting out the person she was shoplifting for . . . . [It was]
          Channell Gray.34

          Because of this late disclosure, the defense was permitted to resume its cross-

examination of Weldon. Although Weldon once again admitted that she intended to

shoplift the clothing, she denied that the as-yet unidentified woman had asked her to


33
     Id. at B291.
34
     Id. at B298.

                                             16
steal the clothing. And when asked to identify the woman, Weldon said that she did

not remember the woman’s name and went so far as to deny that she had identified

the woman as Channell Gray. Shortly after that, Weldon’s testimony concluded, and

the court recessed for the day.

       The following morning, citing the State’s violation of its obligations under

Brady and Giglio v. United States,35 the defense moved “for either dismissal of the

case or a mistrial.”36 The court ruled that neither a dismissal nor a mistrial was

appropriate. After “agree[ing] that this information should have been turned over to

the defense prior to trial,”37 the court explained why it would not order the relief

Risper requested:

              In my view, this is an error on the scale of the smaller side of
       things. I think at the end of the day the evidence will be in front of the
       jury that Channell Gray asked the lady to sell her some clothes, and that
       Channell Gray knew that the lady, who was Staci Weldon, was going
       to go steal those clothes and sell them to her.

              So that certainly touches on her honesty. She will not, unless the
       defense wants her brought in and wants to ask her about this, she will
       not be in a position to deny knowing that. I’d let that come in, even
       though there is really no foundation for how Staci Weldon might know
       that Channell Gray knew that Staci Weldon was going to steal the
       clothes. But that will come in. That’s how it’s going to be painted in
       front of a jury. You folks can use that, you can argue that, and that goes
       to her credibility.



35
   405 U.S. 150 (1972).
36
   App. to Answering Br. at B309.
37
   Id. at B308.
                                          17
                  I do agree with the State that this is, at best, you know, it’s like
          many attacks on credibility. It’s not about a material fact in the case,
          it’s a tangential thing.38

          C.     Miscellaneous Procedural Facts

          At the outset of the trial, Risper’s counsel chose not to make an opening

statement to the jury. In its case-in-chief, the prosecution called 28 witnesses over

the span of five days. After the State rested, the defense also rested without calling

any witnesses. As previously mentioned, the jury found Risper guilty of murder in

the first degree, conspiracy in the first degree, and possession of a firearm during the

commission of a felony. And after the Superior Court sentenced him to life plus 30

years in prison, Risper appealed.

          D.     Issues Raised on Appeal

          Risper contends that the prosecution’s claim that the marijuana and firearm

Bailey stole during his burglary of the Camellia Street property belonged to Risper

in effect attributed uncharged criminal conduct—unlawful drug possession—to him.

As such, according to Risper, the evidence was subject to the limitations of D.R.E.

404(b) and, in particular, the requirement under that Rule as interpreted in Getz v.

State that the evidence be “plain, clear[,] and conclusive.”39 Risper argues that the

evidence that the pilfered weed belonged to Risper did not meet this standard and



38
     Id. at B309.
39
     Getz, 538 A.2d at 734.
                                              18
was thus inadmissible under D.R.E. 404(b). Risper then argues that, if the evidence

of Risper’s ownership of the marijuana is eliminated from consideration, the

evidence of his participation in the Waples home invasion has no independent logical

relevance to the shooting of Corey Bailey and is likewise inadmissible under D.R.E.

404(b). Risper also argues that the Superior Court erred when it refused to dismiss

the indictment or grant a continuance in response to the State’s belated disclosure

that someone other than Risper confessed to shooting Bailey and that two important

prosecution witnesses were engaged in a shoplifting scheme at the time of the

shooting.

                           III.    STANDARD OF REVIEW

       We will not set aside a trial court’s admission of evidence under D.R.E. 404(b)

unless the trial court has abused its discretion.40 We review questions of law and

constitutional claims, such as claims based on the State’s failure to disclose

exculpatory or impeaching evidence, de novo.41       We review the Superior Court’s

denial of a continuance request for abuse of discretion.42




40
   Pope v. State, 632 A.2d 73, 78–79 (Del. 1993).
41
   Wright v. State, 91 A.3d 972, 982 (Del. 2014).
42
   Cooke v. State, 97 A.3d 513, 528 (Del. 2014).
                                              19
                                IV.    ANALYSIS

      A.    The Evidence of Risper’s Possession of Marijuana and Firearm
            and Involvement in Home Invasion

      Under D.R.E. 404(b),

             [e]vidence of other crimes, wrongs or acts is not admissible to
      prove the character of a person in order to show action in conformity
      therewith. It may, however, be admissible for other purposes, such as
      proof of motive, opportunity, intent, preparation, plan, knowledge,
      identity or absence of mistake or accident.

      In Getz, this Court established six guidelines for the admission of uncharged

misconduct evidence under D.R.E. 404(b):

      (1) The evidence of other crimes must be material to an issue or
      ultimate fact in dispute in the case. If the State elects to present such
      evidence in its case-in-chief it must demonstrate the existence, or
      reasonable anticipation, of such a material issue.

      (2) The evidence of other crimes must be introduced for the purpose
      sanctioned by Rule 404(b) or any other purpose not inconsistent with
      the basic prohibition against evidence of bad character or criminal
      disposition.

      (3) The other crimes must be proved by evidence which is “plain, clear
      and conclusive.” Renzi v. State, Del. Supr., 320 A.2d 711, 712 (1974).

      (4) The other crimes must not be too remote in time from the charged
      offense.

      (5) The Court must balance the probative value of such evidence
      against its unfairly prejudicial effect, as required by D.R.E. 403.




                                         20
       (6) Because such evidence is admitted for the limited purpose, the jury
       should be instructed concerning the purpose for its admission as
       required by D.R.E. 105.43

       Inherent in this formulation of the Getz guidelines is our recognition that

“evidence of prior misconduct is admissible when it has ‘independent logical

relevance’ and when its probative value is not substantially outweighed by the

danger of unfair prejudice.”44

       Regarding his possession of marijuana, Risper’s challenge relies exclusively

on the third Getz factor. Because the evidence that the marijuana belonged to Risper

consisted of statements that Risper contends were inadmissible hearsay, he claims

that it is not “plain, clear, and conclusive” as required under Getz. Relying on our

decision in Chavis v. State,45 Risper argues that the hearsay constituted second-hand

knowledge and therefore could not be used to establish that Risper possessed the

marijuana. This reflects a basic misunderstanding of Chavis.

       Chavis involved a burglary prosecution in which the State offered evidence,

through a detective’s testimony, of the defendant’s prior convictions for crimes that

bore a resemblance to the crime for which the defendant was being tried. The

detective’s testimony was based entirely on police reports of the prior incidents. On

cross-examination, the detective acknowledged that he had no involvement in the


43
   Getz, 538 A.2d at 734 (footnote omitted).
44
   Id. at 730 (citing D.R.E. 403 and Diaz v. State, 508 A.2d 861, 865 (Del. 1986)).
45
   235 A.3d 696 (Del. 2020).
                                               21
prior investigations and that his only knowledge of them was derived from the police

reports that he did not prepare. We determined that “[s]uch secondhand knowledge

does not satisfy Getz’s requirement that proof of other crimes be by evidence which

is ‘plain, clear[,] and conclusive.’”46

       Here, by contrast, the Superior Court relied on numerous statements that

Bailey made to others—Yonta Clanton, Deavon Sheppard, O’Shea Waples, and, last

but not least, Staci Weldon, his accomplice in the theft—that he had stolen from

Risper.    The court determined that these statements were admissible as self-

inculpatory under D.R.E. 804(b)(3) and through D.R.E. 807’s residual hearsay

exception.47 In Chavis, there was no suggestion that the police reports from which

the detective testified were admissible evidence. Therefore, Risper’s reliance on

Chavis is unavailing.

       Risper’s D.R.E. 404(b) argument suffers from another fundamental flaw. If

Risper’s unlawful possession of the stolen marijuana and firearm was central to the

evidence admitted under D.R.E. 404(b), he might have a point. But the State did not

offer proof of Risper’s drug possession for the purpose of showing that he had a

motive to harm Bailey. Instead, it was Bailey’s crimes—the burglary and theft—of




46
   Id. at 700 (quoting Renzi, 320 A.2d at 712).
47
   Other than a half-hearted complaint with the trial court’s determination that the statements were
reliable, Risper does not mount a meaningful challenge to the court’s rulings on the applicability
of these hearsay exceptions.
                                                22
which Risper was the victim that, under the State’s theory, gave rise to Risper’s

desire to exact revenge. Seen from this angle, the illegality attributable to Risper is

largely incidental. Had Bailey stolen a television, as originally planned, or other

valuable property, instead of marijuana and a firearm, the theft would be equally

relevant to Risper’s motive.48

       To sum up, the State proved Risper’s connection to the stolen marijuana

through Bailey’s admissions as recounted by numerous witnesses, including

Bailey’s accomplice. The trial court did not abuse its discretion when it determined

that such proof—especially when considered together with Risper’s attempt to

recover the stolen marijuana—was plain, clear, and conclusive. Moreover, that the

logical relevance of the evidence does not depend on the illegality of Risper’s

unlawful marijuana possession, but on the fact that Bailey stole the marijuana from

him, persuades us that any prejudice Risper might have suffered because of the

introduction of the evidence was marginal in relation to its probative value.




48
   We note that, in its Answering Brief, the State landed a glancing blow on this point when it
observed that “the object of the theft was not significant to the State’s theory of the case—the fact
that Bailey stole the items from Risper was.” Answering Br. at 13. And the State made no mention
of the illegal nature of the stolen property in either its opening statement or in its closing argument.
But we also note that, when the State presented its motion in limine to the Superior Court, it seemed
to emphasize that the stolen property was contraband. App. to Opening Br. at A23–24 (“There is
a significant likelihood that a jury . . . would face a large conceptual void if they were not able to
get a full understanding of Mr. Risper’s actions in relation to the theft of his drugs and weapon.
This is integral to understanding the death of Corey Bailey . . . . Understanding Mr. Risper’s
possession of illegal drugs and [a] weapon [] speaks directly to the motivations behind his
intentional acts.”) (emphasis added).
                                                  23
       Finally, Risper’s challenge to the admissibility of the evidence of the Waples

home invasion hinges upon his argument that the court should have excluded the

evidence of Bailey’s theft of Risper’s marijuana and firearm.                    “Without the

underlying evidence of the theft,” Risper argues, “the State’s purported evidence of

. . . the home invasion merely showed that Risper had a propensity to commit violent

crimes and for carrying a weapon,”49 which is impermissible under D.R.E. 404(b).

Our conclusion that the Superior Court did not abuse its discretion when it admitted

the evidence of the theft fatally undermines the premise of this argument.

Accordingly, we hold that the Superior Court did not abuse its discretion when it

admitted evidence of Risper’s invasion of the Waples residence, ostensibly to take

back the marijuana that Bailey had stolen from him.

       B.     The State’s Brady Violations

       In criminal proceedings, the prosecution has a constitutional obligation to

disclose exculpatory and impeachment evidence within its possession to the defense

when that evidence might be material to the outcome of the case. Because this

obligation was first recognized by the United States Supreme Court in Brady v.

Maryland,50 it is usually referred to as the Brady rule.51 The Brady rule is “based




49
   Opening Br. at 23.
50
   373 U.S. 83; see also Giglio, 405 U.S. at 154 (holding that impeachment evidence, as well as
exculpatory evidence, falls within the Brady rule).
51
   See 6 Wayne R. LaFave et al., Criminal Procedure § 24.3(b) (4th ed. 2020).
                                               24
on the requirement of due process”52 and, as such, is grounded in principles of

fairness—“not punishment of society for misdeeds of a prosecutor but an avoidance

of an unfair trial of the accused. Society wins not only when the guilty are convicted

but when criminal trials are fair; our system of the administration of justice suffers

when any accused is treated unfairly.”53

       As this Court observed in Starling v. State, “[t]here are three components of a

Brady violation: (1) evidence exists that is favorable to the accused, because it is

either exculpatory or impeaching; (2) that evidence is suppressed by the state; and

(3) its suppression prejudices the defendant.”54

       There can be little doubt that AE’s statement was exculpatory and that the

evidence regarding Weldon’s and Gray’s purported shoplifting scheme was at least

potentially impeaching. Yet the State contends that “[t]o the extent [it] made an

untimely disclosure of exculpatory or impeaching evidence, Risper received the

information [in] sufficient time to effectively use it[,] and the Superior Court

fashioned the appropriate remedy for the purported Brady violations.”55 Having

dropped the recording of AE’s interview on defense counsel on the eve of trial—

seven and a half months after it was recorded—the State takes Risper to task for not



52
   United States v. Bagley, 473 U.S. 667, 675 (1985).
53
   Brady, 373 U.S. at 87.
54
   Starling v. State, 882 A.2d 747, 756 (Del. 2003) (citing Strickler v. Greene, 527 U.S. 263, 281-
–82 (1999)).
55
   Answering Br. at 17.
                                                25
“sending an investigator out to find AE”56 as the trial progressed. The State argues

further that allowing Risper to cross-examine Detective Csapo about his interview

of AE was a sufficient substitute for AE’s testimony. Thus, according to the State,

“[t]he Superior Court did not err when it denied Risper’s motion to dismiss based on

the State’s untimely production of AE’s recorded statement.”57 And “because of the

strength of the case against Risper,”58 the late disclosure was not material—that is,

a timely disclosure would not have “create[d] a reasonable probability of a different

outcome.”59 We take up the State’s contentions in turn, focusing first on the eve-of-

trial disclosure of AE’s statement.

               1.      Timeliness

       Waiting until the eve of trial before disclosing important exculpatory evidence

is problematic in various respects. Although “it may well be that marginal Brady

material need not always be disclosed prior to trial,”60 it cannot be seriously argued

that evidence that someone other than the defendant committed the crime is marginal

evidence. And, to quote a relevant treatise, “where the prosecution has the statement

of a witness who could present exculpatory testimony and does not intend itself to

call the witness, disclosure before trial would be necessary to ensure that the defense



56
   Id.
57
   Id. at 21. The State does not address the Superior Court’s denial of Risper’s continuance request.
58
   Id.
59
   Id. (citing Morris v. State, 2019 WL 2123563, at *6–7 (Del. May 13, 2019)).
60
   Grant v. Alldredge, 498 F.2d 376, 383 (2d Cir. 1974).
                                                26
has an opportunity to subpoena that witness for trial.”61 “[A] prosecutor’s timely

disclosure with respect to this type of material cannot be overemphasized if due

process is to be afforded a defendant at . . . trial.”62

       The State’s implication that the defense had sufficient time to exploit the

information provided by AE ignores the realities of criminal trial practice. Besides

impairing the defense’s ability to subpoena AE, the State’s late production

effectively precluded any meaningful investigation of AE’s disclosures, including

the discovery of the identity of the person who confessed, the location of the gun,

and the names of the other drug dealers who, according to AE’s informant, had a

motive to harm Bailey.63 Moreover, “[t]he opportunity for use under Brady . . .

[includes] the opportunity for a responsible lawyer to use the information with some

degree of calculation and forethought.”64 Here, the State’s belated disclosure

eliminated that opportunity. We therefore reject the State’s suggestion that the




61
   LaFave, supra note 51, § 24.3(b).
62
    United States ex rel. Marzeno v. Gengler, 574 F.2d 730, 739 (3d Cir. 1978) (Seitz, C.J.,
concurring) (involving disclosure of government’s intercession on behalf of a prosecution witness
in a pending state criminal prosecution).
63
   See Leka v. Portuondo, 257 F.3d 89, 101 (2d Cir. 2001) (“The limited Brady material disclosed
to Leka could have led to specific exculpatory information only if the defense undertook further
investigation. When such a disclosure is first made on the eve of trial, or when trial is under way,
the opportunity to use it may be impaired. The defense may be unable to divert resources from
other initiatives and obligations that are or may seem more pressing. And the defense may be
unable to assimilate the information into its case.”).
64
   Id. at 103.
                                                27
timing of its disclosure of the AE interview did not impair Risper’s ability to use that

information effectively.

              2.      The Superior Court’s Remedy

       It will be recalled here that the defense initially moved to dismiss the

indictment upon its discovery that the State’s November 14, 2019 supplemental

discovery response included a CD recording of the April 1, 2019 interview of AE.65

The court, after acknowledging that the State should have produced the CD sooner,

denied the motion but, as a “sanction for the State,”66 ruled that the defense could

“play [the CD before the jury] and . . . ask the detective about it.” 67 After a recess

but before opening statements, the defense requested a continuance of the trial so it

could investigate the information consistent with their professional obligations to

Risper. The State opposed, and the court denied, this continuance request. The State

now contends that the allowance of otherwise inadmissible hearsay evidence of the

contents of AE’s statement was an adequate remedy for its belated disclosure. We

disagree.

       Neither the Superior Court when it denied Risper’s motion to dismiss and,

alternatively, his motion for a continuance nor the State when it opposed Risper’s



65
   The AE CD was the seventh item listed in a cover letter enclosing 16 separate items including
three CDs, seven DVDs, three supplemental police reports, and notes from trial preparation
meetings with witnesses.
66
   App. to Opening Br. at A120.
67
   Id. at A117.
                                              28
motions seem to have recognized the ramifications of the State’s belated disclosure.

Focusing solely on the admissibility of AE’s statement, the court did not recognize

the potential hole it left in Risper’s defense. Just as in Leka v. Portuondo, the

belatedly disclosed statement by AE “could have led to specific exculpatory

information only if the defense undertook investigation.”68            But the State, by

opposing Risper’s continuance request, actively stepped in the way of any such

investigation even though its mistake had created the problem. We understand why

the court denied Risper’s motion to dismiss; we cannot say the same for its denial of

Risper’s continuance request. That denial was, in our view, unfair to Risper and an

abuse of discretion.

                3.     Materiality

         Finally, we address the State’s contention that the belatedly produced Brady

material “did not involve possible testimony that was likely, if given, to create a

reasonable probability of a different outcome.”69 The State’s language addressed

the third component of a Brady violation—the materiality prong.

         In this Court’s exhaustive discussion of Brady in Wright v. State, then-Justice

Ridgely described the contours of Brady’s materiality prong:

         Materiality does not require the defendant to show that the disclosure
         of the suppressed evidence would have resulted in an acquittal. Nor is
         a reviewing court required to order a new trial whenever a combing of

68
     Leka, 257 F.3d at 101.
69
     Answering Br. at 21 (quoting Morris, 2019 WL 2123563, at *6–7).
                                               29
       the prosecutors’ files after the trial has disclosed evidence possibly
       useful to the defense but not likely to have changed the verdict. Rather,
       the defendant must show that the State’s evidence creates a reasonable
       probability that, had the evidence been disclosed to the defense, the
       result of the proceeding would have been different. A reasonable
       probability of a different result occurs where the government’s
       evidentiary suppression undermines confidence in the outcome of the
       trial.70

       The United States Supreme Court’s articulation of the materiality standard in

Kyle v. Whitley is particularly apt in the context of this case: “The question is not

whether the defendant would more likely than not have received a different verdict

with the evidence, but whether in its absence he received a fair trial resulting in a

verdict worthy of confidence.”71

       In our view, the evidence that an individual other than Risper confessed to AE

that he had killed Bailey is, in the absence of any indication that the confession was

unreliable, material. In reaching this conclusion, we reject the State’s attempt to

skirt the materiality inquiry set forth in Wright and to avoid the consequences of its

error by invoking “the strength of the case against Risper.”72 Although such an

argument might resonate in a case involving the suppression or untimely disclosure

of marginally exculpatory evidence, it rings hollow where, as here, the evidence—




70
   Wright v. State, 91 A.3d 972, 988 (Del. 2014) (emphasis in original) (internal footnotes and
quotations omitted).
71
   Kyle v. Whitley, 514 U.S. 419, 434 (1995).
72
   Answering Br. at 21.
                                               30
an admission by someone else that he committed the crime of which the defendant

stands charged—could undermine the very foundation of the prosecution’s case.

         Admittedly, the State’s evidence supported the jury’s finding of Risper’s guilt

beyond a reasonable doubt. We do not discount the compelling evidence of Risper’s

motive, the number of witnesses who testified that they saw Risper in a black Jeep

in the vicinity of the shooting both before and after it took place, Channell Gray’s

testimony that she recognized the shooter as Risper, and Risper’s DNA found on the

black mask in the recovered Jeep. But none of this evidence was conclusive of

Risper’s guilt, and some of it was problematic for the prosecution.

         For instance, Channell Gray admitted that she could see only a small portion

of the shooter’s face, which she described as “dark skinned”73 when interviewed

during the investigation; when she testified at trial, presumably having seen Risper

in the courtroom, she “remember[ed] his face being light-skinned.”74 The inherent

suspicion associated with finding a black ski-mask in a suspect’s vehicle during the

month of May is mitigated when, as happened here, the mask was found in a pile of

other cold-weather clothing, suggesting that Risper used the mask for legitimate

purposes. And as for Risper’s motive, the opportunity to investigate the very




73
     App. to Answering Br. at B404.
74
     Id. at B60.
                                           31
evidence that was belatedly produced might very well have produced additional

evidence that others shared Risper’s motive.

      To be clear, this is not to say that the prosecution’s case against Risper was a

weak one; rather, it is only to say that we cannot conclude with confidence that its

apparent strength would not have faltered in the face of in-court testimony from AE

and the identification and, possibly, the in-court confrontation of the individual who

confessed to her. Because that is so, we conclude that Risper did not receive a fair

trial resulting in a verdict worthy of our confidence.

      Finally, we agree with the Superior Court’s conclusion that the State should

have disclosed before Risper’s trial began that the woman who asked Staci Weldon

to provide clothing for her child was Channell Gray. But because we have found

that the belated disclosure of AE’s statement, standing alone, warrants a new trial,

we need not subject this second belated disclosure to a full-fledged Brady analysis.

                                V.    CONCLUSION

      We reverse the judgment of the Superior Court and remand for a new trial

consistent with this opinion.




                                          32